[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION de COLLEGE EXPENSES (#122)
The plaintiff has moved to have the court hold the defendant in contempt for failing to pay a share of college expenses. The older boy, David, began attending the University of Kansas in August, 1997. The cost to date of hearing is $16,618.80. The plaintiff is also claiming travel expenses for three trips home. In addition, the plaintiff gave the son $800 for books, and an allowance of $350 monthly. All the bills were marked Exhibit #1 and #2. The defendant has paid nothing.
The separation agreement provides in 6.4 that the parties are to contribute in proportion to incomes.
The defendant received no inheritance. No information was exchanged.
The plaintiff's net income for 1997 was $39,400. (Plaintiff's Exhibit #3).
The defendant introduced defendant's Exhibit A demonstrating that there is $75,000 in a custodial account for David with plaintiff as custodian. The plaintiff conceded that the money became David's on September 24, 1996.
In addition to her wages, the plaintiff has received $30,000 from her parents in 1996 and 1997 as well as an automobile. She also paid an $8,000 American Express bill with money from her father's account. No liability for this is shown on her financial affidavit.
There was a total breakdown of communication between the parties regarding the applications for tuition aid. The defendant at the time was still relying on the oral 1990 agreement. Neither party has complied with Paragraph 6.3 of their separation agreement. Under these circumstances the court cannot find the defendant is in willful violation of the judgment.
The plaintiff's motion is denied.
HARRIGAN, J. CT Page 7217